.    I




                    THE                    Y    GENEEAL




                                July 26, 1961


    Honorable Robert S. Calvert          Opinion No. NW-1097
    Cpmptroller of Public Accounts
    Capitol Station                      Re:    Whether an admission tax
    Austin, Texas                               is due under Chapter 21,
                                                Title 122A, V.A.C.S., as
                                                to the fifteen stated
    Dear Mr. Calvert:                           situations.
           You have requested an opinion of this department as to whether
    or not an admission tax Is due under Title 122A, Chapter 21, Vernon's
    Civil Statutes, in each of the following situations:
             ”1 .   Admission charged for entrance
                    into Longhorn Cavern or other
                    like natural phenomena?
             “2.    Admission charged for admittance
                    to a baseball game not played as
                    part ,ofthe regular athletic pro-
                    gram of a state school or state
                    university?
             “3.    Admission charged to any athletic
                    event not held as part of the
                    regular athletic program of a
                    state school or state university?
             ”4.      Admission charged for attendance
                      at an athletic event held in a
                      public school or state supported
                      university facility~where proceeds
                      go to a private person, firm or
                      corporation?--i.e., where the
              .*::--- Stadium faqilities are leased by
             #%w*. other then exempt organnizations
                      for a cash consideration?
              “5.   Same facts as in 4 above, except the
                    exempt owner receives a percentage
                    of the admission charges as a rental
                    fee?
Honorable Robert S. Calvert, Page 2        Opinion No. WW-1097


          ‘f6.   Admission charged where performance
                 (football, baseball, etc.,) is by a
                 profit making organization with net
                 profits to an exempt organization?
          “7.    Admission charged to witness a
                 rodeo?
          “8.    Admission charged to a privately
                 owned swimming pool or bathing
                 beach?
          “9.    Admission charged as an annual
                 membership fee to a private
                 swimming pool or bathing beach?
         “10.    Admission charged to enter into
                 and for use of the facilities of
                 a 'fishing pier'?
         "11.    Green fees paid by members of a
                 County Club or Private Golf Club?
         "12.    Green fees paid by or for guests
                 of members of a County Club or
                 Private Golf Course?
         “13.    Green fees paid at a public golf
                 course?
         “14.    Admission paid to witness a horse
                 race?
         “15.    Admission to a fat stock show?"
       The law applicable to all of these questions is contained in
Article 21.01 and Article 21.02 of Chapter 21, Title 122A, V.C.S.,
herein set forth:
                 "Article 21.01.   Reports Required.
                "Every person, firm, association of
          persons, or corporation owning or operating
          any place of amusement which charges a price
          or fee for admission, including exhibitions
          in theaters, motion picture theaters, opera
          halls, and including horse racing, dog racing,
          motorcycle racing, automobile racing, and
          like contests and exhibitions, and including
          dance halls, night clubs, skating rinks, and
 .




Honorable Robert S. Calvert, Page 3        Opinion No. WW-1097


         any and all other places of amusements
         not prohibited by law, shall file with
         the Comptroller a quarterly report on
         the twenty-fifth day of January~,April,
         July and October for the quarter ending
         on the last day of the preceding month;
         said report shall show the gross amount
         received and the price or fee for ad-
         mission; provided, however, that the re-
         port herein required shall be made upon
         the day following each amusement, exhi-
         bition, entertainment, or contest, when
         such amusement, exhibition, entertainment
         or contest is not held continuously at
         a regular fixed place or establishment;
         and further provided, however, no tax
         shall be levied under this Chapter on
         any admission collected for dances,
         moving pictures, operas, plays and
         musical entertainments, all the pro-
         ceeds of which inure exclusively to
         the benefit of State, religious, educa-
         tional or charitable institutions,
         societies, or organizations, if no
         part of the net earnings thereof inure
         to the benefit of any~private stock-
         holder or individual or for any type
         of exhibition or amusement conducted
         by and for which all of the net proceeds
         inure to the benefit of a nonprofit
         corporation organized and chartered
         under the’laws of the State of Texas,
         for the purpose of encouraging agri-
         culture by the maintenance of public
         fairs and exhibitions of livestock;
         and provided further, that entertain-
         ments such as motion pictures, operas,
         plays and like amusements held at a
         fixed and regular established motion
         picture theater where the admission
         charge is less than One Dollar and
         One Cent ($1.01) per person, and where
         no tax is due hereunder, shall be re-
         lieved from the filing of a report
         and the payment of a tax levied under
         the provisions of this Chapter. Said
         person, firm, association of persons,
         or corporation, at the time of making
         such report shall pay to the Treasurer
Honorable Robert S. Calvert, Page 4          Opinion No. W-1097


          of this State a tax in rates and
          amounts as hereinafter provided.
                "Article 21.02.   Tax Imposed.
                "(1) There is hereby levied a
          tax of one cent (l#) on each ten cents
          (lOq!)or fractional part thereof paid
          as admission to entertainments such
          as motion pictures, operas, plays and
          like amusements held at places other
          than at a fixed and regularly,estab-
          lished motion picture theater, where
          the admission charged is in excess of
          fifty-one cents (51d) per person.
                "(2) There is hereby levied on
          each admission to entertainments such
          as motion pictures, operas, plays and
          like amusements held at a fixed or
          regularly established motion picture
          theater, where the admission charged
          is in excess of One Dollar and Five
          Cents ($1.05) and not more than One
          Dollar and Fifteen Cents ($1.15) a
          tax of one cent (l#); and where the
          admission charged is in excess of
          One Dollar and Fifteen Cents ($1.15)
          a tax of two cents (24) plus one cent
          (14) on each ten cents (104) or frac-
          tional part thereof in excess of One
          Dollar and Twenty-five Cents ($1.25).
                “(3) There is hereby levied a
          tax of one cent (14) on each ten cents
          (104) or each fractional part thereof
          paid as admission to horse racing, dog
          racing, motorcycle racing, automobile
          racing, and like mechanical or animal
          contests and exhibitions.
                "(4) There is hereby levied a
          tax of one cent (l$) on each ten
          cents (106) or a fractional part
          thereof paid as admission to dance
          halls, night clubs, skating rinks,
          and any and all other like places
          of amusements, contests, and exhi-
          bitions where the admission char
          is in excess of fifty-one.cents
Honorable Robert S. Calvert, Page 5      Opinion No. WW-1097


               “(5) There is hereby levied on
         the amounts paid for admission by
         season tickets, subscription, or lease
         for admission to any place of amuse-
         ment, a tax equivalent to ten per centum
         (log) of the amount paid therefor, pro-
         vided a single admission to the place of
         amusement would be subject to taxation
         under the foregoing provisions.
               “(6) The taxes herein levied
         shall not apply to complimentary
         tickets and passes for which no ad-
         mission charge is collected."
       Article 21.01 requires the filing of reports with the State
Comptroller of Public Accounts and provides certain exemptions from
the taxes levied under Chapter 21 but does not levy any tax. This
article is very broad and after enumerating specific amusements and
exhibitions from which reports are required, also includes any and
all other places of amusement not prohibited by law.
       The taxing provisions are set forth in the first four sections
of Article 21.02. This article is not as broad as Article 21.01,
and each section after enumerating certain entertainments and exhi-
bitions provides for such taxes on "like amusements", or "like mechan-
ical or animal contests and exhibitions."
       If any of the situations mentioned in your request are sub-
ject to admissions taxes, they must either be among those specifi-
cally named in Article 21.02 or "like amusements" or "like mechani-
cal or animal contests and exhibitions" or "other like places of
amusements, contests, and exhibitions."
       Opinion No. 0-820 rendered by this department August 3, 1939,
deals with the legality of charging admission taxes under Article
7047A(19). V.C.S., on a show giving an outdoor aeronautical demon-
stration without any racing. Article 7047A(19) has been recodified
as Articles 21.01 and 21.02, Title 122A, V.C.S.
       Opinion No. 0-820 discusses the doctrine of ejusdem generis
which,imports that general words following an enumeration of parti-
cular or specific things will be confined to those of the same kind.
In brief, the general words so used are not to be construed in their
widest sense but are to be held as applying only to persons or things
of the same kind and class as those enumerated. Opinion No. O-820
is hereby referred to for a more complete discussion of this matter.
       In 40 Tex.Jur. 69, Taxation, Sec. 45, it is said:
Honorable Robert S. Calvert, Page 6       Opinion No. WW-1097


                “While it has been said that “in
          the construction of provisions of tax
          laws which point out the subjects to be
          taxed, and indicate the time, circum-
          stances, and manner of assessment, there
          is no reason for peculiar and rigid rules,’
          yet where the legislative intent is am-
          biguous or obscure, a rule of strict con-
          struction is applied as against the State
          and of liberal construction in favor of
          taxpayers. . . .I’
       Your question No. 1 is whether admission charged for entrance
into Longhorn Cavern or other like nat~uralphenomena is subject to
admission taxes.
       Sections 1 and 2 of Article 21.02 levy taxes on admissions
to motion pictures, operas, plays and like amusements. It appears
clear to us that the Longhorn Cavern or other like natural phenomena
does not come within this type of amusement. Section 3 of Article
21.02 provides for a tax on admission to horse racing, dog racing,
motorcycle racing, automobile racing, and like mechanical or animal
contests and exhibitions. Clearly this section cannot be applied
to the Longhorn Cavern or other like natural phenomena. Section 4
of Article 21.02 provides for a tax on admission to dance halls,
night clubs, skating rinks, and any and all other like places of
amusements, contests, and exhibitions. Section 4 does not apply
to question No. 1. It is therefore our opinion that admission
charges for entrance into Longhorn Cavern or other like natural pheno-
mena are not subject to the admission tax.
       Questio.nsNos. 2, 3, 4, 5 and 6 concern athletic events and
games such as baseball, football and basketball. The tax levied by
Article 21.02 covers motion pictures, operas, plays and like amuse-
ments; horse racing, dog racing, motorcycle racing, automobile racing
and like mechanical or animal contests and exhibitionsf dance halls,
night clubs, skating rinks, and any and all other like places of
amusements, contests and exhibitions. Under the doctrine of ejus-
dem generis these athletic events are not like amusements, exhibi-
tions or contests as described in Article 21.02 and are therefore
not subject to admissions taxes.
       Questions No. 7 asks whether admission charged to witness a
rodeo is taxable. A rodeo is not a horse race as that term is used
in Article 21.02, nor is it a like mechanical or animal contest and
exhibition as provided by Sec. 3 of Art. 21.02. Nor is it subject
to other taxes as provided byeArt. 21.02. Therefore, it is our
opinion.that a rodeo is not subject to admission taxes.
Honorable Robert S. Calvert, Page 7         Opinion No. WW-1097


       Questions Nos. 8, 9 and 10 concern admission charges for mem-
bership fees or entry to privately owned swimming pools, bathing
beaches and fishing piers. It is our opinion that although swimming
pools, bathing beaches, or fishing piers might be classed as places
of amusement, they would not be like places of amusement as that
tern is used in Article 21.02 and therefore would not be subject to
admission taxes.
       Questions Nos. 11, 12 and 13 ask whether or not green fees
paid for the privilege of playing golf on a public or private golf
course are subject to admission taxes. It is clear to us that green
fees paid for the privilege of playing golf on a public or private
course are likewise not like amusements, exhibitions or contests as
mentioned in Article 21.01 and therefore are not subject to the ad-
mission tax.
       Question No. 14 concerns "Admissions paid to witness a horse
race". Horse racing is specifically mentioned in Sec. 3 of Art.
21.02 and admission charges to such events are subject to the tax,
provided the horse racing is not sponsored by an exempt corporation
as set forth in Article 21.01.
       Question No. 15 asks whether admission charges to witness a
fat stock show are subject to an admission tax. If a fat stock show
consists of the viewing and judging of the animals entered it is our
opinion that a fat stock show is not a like amusement, contest or
exhibition under Art. 21.02 and therefore is not subject to an ad-
mission tax.
                             SUMMARY
            Admissions charged for entrance into places of
         natural phenomena, athletic games, bathing beaches,
         swimming pools, fishing piers, rodeos, fat stock
         shows, and green fees paid for the privilege of
         playing golf, are not subject to admission taxes.
            Admission charged to witness a horse race is
         subject to admission taxes, provided it is not
         sponsored by an exempt corporation.

                                       Yours very truly,
                                       WILL WILSON
                                       Attorney General of Texas




JHB:jp
Honorable Robert S. Calvert, Page 8   Opinion No. WW-1097


APPROVED:
OPINION COMMITTEE:
W. V. Geppert, Chairman
W. E. Allen
Lawrence,:Hargrove
Robert Rowland
REVIEWFDFORTHEATTORNEYGENERAL
By: Morgan Nesbitt